Citation Nr: 1402438	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-12 704	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for postoperative residuals of partial medial and lateral meniscectomies with anterior cruciate ligament insufficiency and chondromalacia of the left knee, currently rated 20 percent disabling.

2. Entitlement to an increased rating for left knee degenerative changes, currently rated 10 percent disabling.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1993 to March 1995, including service in Southwest Asia. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 20 percent disability rating for postoperative residuals of partial medial and lateral meniscectomies with anterior cruciate ligament insufficiency and chondromalacia of the left knee and a 10 percent disability rating for degenerative changes of the left knee.

In December 2011 the Veteran appeared at a hearing at the RO before the undersigned.  A transcript of that hearing is in the claims file.

This case was previously before the Board in March 2012, when it was remanded for further development.  The case is again REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised of any further actions he should take.



REMAND

In accordance with the last remand, the Veteran was afforded a VA examination in April 2012.  The examiner noted functional impairment in the knee, but did not provide an opinion as to the extent of any additional limitation of motion due to these factors.  This is contrary to requirements imposed by the courts.  DeLuca v. Brown, 6 Vet App 321 (1993).  Admittedly, the form completed by the examiner did not solicit this necessary information, but the Board's previous remand instructions did.  Hence, remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED for the following:

1.  The examiner who provided the April 2012 examination should be asked to clarify whether there was additional limitation of left knee motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should opine as to the additional limitation of motion caused by these factors in degrees.

The examiner should provide an opinion as to the severity of the instability or subluxation associated with the knee disability.

If the examiner is unable to provide the needed information, the Veteran should be afforded a new examination at which the degree of additional imitation due to functional factors is reported.

2.  If any benefit sought on appeal remains denied, the AOJ should issue a statement of the case; and then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



